Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 1 of 17 PageID #: 12351



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

 UNITED STATES OF AMERICA, ex rel. )
 PAUL CAIRNS, et al.,              )
                                   )
            Plaintiffs,            )
 v.                                ) Cause No. 1:12-CV-00004 AGF
                                   )
 D.S. MEDICAL, L.L.C., et al.,     )
                                   )
            Defendants.            )

 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR JUDGMENT AS A MATTER
                              OF LAW

        The centerpiece of Defendants’ argument is a “failure of proof.” The jury’s verdict in

 Counts I and II are the ultimate evidence of the Government’s “failure of proof.” Moreover,

 Defendants can now also rely on a critical admission by the Government. For the first time, it

 admits a failure of proof as to Count III when it acknowledges that the jury found Count III

 claims “for which there was no completed FCA violation.” See #477, p. 16. Such an admission

 is fatal to sustaining the current judgment. As discussed below, that admission alone requires the

 Court to, at a minimum, reassess its application of penalties in this case.1 But, far beyond just the

 issue of a reduction in penalties, as discussed further below, the failure of proof as to each Count

 should result in a judgment in favor of the Defendants as to all Counts.

                                                   ARGUMENT

        A.       Count’s III Verdict Is Actually a Finding In Favor of Fonn and Seeger.

        The Government’s concession that the jury found Count III claims “for which there was

 no completed FCA violation” provides irrefutable support for the position advanced in Section

                                                            
1
   Of course, there exists the major hurdle of no ability on the part of the Court or the parties to determine
which claims those may be.


                                                       1
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 2 of 17 PageID #: 12352



 XII of Defendants’ original memorandum. See #469-1 at 39-41. In Count III, the jury found for

 plaintiff as to Dr. Fonn and Ms. Seeger but found zero damages. The Government now explains

 the Count III verdict by asserting that, based on its analysis of the dollars assessed in Count III,

 the jury found Count III claims “for which there was no completed FCA violation.” See #477 at

 16. Under that analysis, for Dr. Fonn and Ms. Seeger, who were assessed no damages, that

 means the jury’s finding as to all Count III claims is there was “no completed FCA violation” in

 which they participated. The verdict of zero damages has always led to that conclusion, but the

 Government’s concession clearly affirms it. If the jury was assessing which claims had evidence

 of a completed violation, their finding of zero damages as to Dr. Fonn and Ms. Seeger must

 mean the jury found those two did not participate in any “completed FCA violation.”

        Therefore, applying the well-established principle that FCA conspiracies require an

 underlying FCA violation, the Court should, like other courts, conclude that “[t]he only other

 reasonable construction that could be given the verdict is that it was intended to be a

 finding for defendant.” Joseph v. Rowlen, 425 F.2d 1010, 1012 (7th Cir. 1970) (relying on

 Wingerter v. Maryland Cas. Co., 313 F.2d 754, 756-57 (5th Cir. 1963)). See also Woods v.

 Wills, No. 1:03-CV-105 CAS, 2006 WL 521497, at *2 (E.D. Mo. Mar. 2, 2006), aff'd, 225 F.

 App'x 420 (8th Cir. 2007) (“Because the jury rendered its verdict in favor of plaintiff Woods but

 awarded her no damages, and plaintiff failed to object to the verdict or to request a nominal

 damage instruction, defendant Wills was entitled to judgment as a matter of law.”)

        Application of the above case law is even more appropriate given the Jury Instructions.

 As proffered by the Government, the jury was instructed to determine “the amount of damages

 for which each individual Defendant may be responsible as to each question posed.” See Final

 Jury Instructions (#422). The verdict form unequivocally solicited separate damage amounts for



                                                   2
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 3 of 17 PageID #: 12353



 Count III. As discussed in detail in Doc. #467, hereby incorporated by reference, the jury’s zero

 damages was intended.

        B.     Civil Conspiracy Requires Proof of an Underlying Tort.

        The Government argues that an FCA conspiracy is the one civil conspiracy that does not

require proof of the underlying tort. This argument ignores Supreme Court and Eighth Circuit

precedent: “a conspiracy claim was not an independent cause of action, but was only the

mechanism for subjecting co-conspirators to liability when one of their member committed a

tortious act.” Beck v. Prupis, 529 U.S. 494, 504 (2000). And the Eighth Circuit has found: “a

claim of civil conspiracy does not set forth an independent cause of action but rather is

sustainable only after an underlying tort claim has been established…” Hanten v. School Dist. of

Riverview Gardens, 183 F.3d 799, 809 (8th Cir. 1999) (quotations omitted). See also K & S

P'ship v. Cont'l Bank, N.A., 952 F.2d 971, 980 (8th Cir. 1991) (“a conspiracy claim is sustainable

only after an underlying tort claim has been established.”); Mizokami Bros. of Arizona v. Mobay

Chem. Corp., 660 F.2d 712, 718 (8th Cir. 1981) (“A claim of civil conspiracy thus rests on the

underlying substantive wrong.”)

        The Government argues the FCA is unique. However, the Supreme Court “presume[s]”

that when Congress establishes a civil conspiracy cause of action in a statute, it means to adopt

such “well-established civil conspiracy principles,” and the Court “interpret[s] the statute in a

way that is most consistent with these principles.” Beck, 529 U.S. at 504, 505 (“We presume,

therefore, that when Congress established in RICO a civil cause of action for a person

injured…by reason of a conspir[acy], it meant to adopt these well-established common-law civil

conspiracy principles.”)(quotations omitted).




                                                 3
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 4 of 17 PageID #: 12354



        The application of these principles to the Government’s Count III claim is indisputable.

In fact, the DOJ has adopted this position in the past.2 Multiple courts have clearly found that,

like any other civil conspiracy, an actionable FCA conspiracy exists only where there is an

underlying FCA violation.3 The Government attempts to downplay the impact of Pencheng Si v.

                                                            
2
   See, e.g., (a) Government’s Brief in Response to Motion to Dismiss, United States v. Taber Extrusions
L.P. and National Materials L.P., 2000 WL 34593663 (E.D.Ark.) (“[G]eneral civil conspiracy
principles apply‘’ to the FCA's cause of action for conspiracy under 31 U.S.C. § 3729(a)(3). United
States ex rel. Durcholz v. FKW, Inc., 189 F.3d 542, 545 n. 3 (7th Cir. 1999). (emphasis added);
(b) Government’s Memorandum in Support of Plaintiff’s Motion for Summary Judgment, United States v.
Taber Extrusions L.P. and National Materials L.P., 2001 WL 34872279 (E.D.Ark.) (submitted by the
then-Assistant Attorney General):
            “’[G]eneral civil conspiracy principles apply’ to FCA conspiracy claims under 31 U.S.C. §
            3729(a)(3). . . . To prevail, the United States must establish the elements of a civil conspiracy: ”(1)
            two or more persons, (2) an object to be accomplished; (3) a meeting of the minds on the object or
            course of action to be taken; (4) the commission of one or more unlawful overt acts; and (5)
            damages as the proximate results of the conspiracy.” Temporomandibular Joint (TMJ) Implant
            Recipients v. The Dow Chemical Co., 113 F.3d 1484, 1498 (8th Cir. 1997); United States v.
            Bouchly, 860 F. Supp. 890, 893 (D.D.C. 1994). (emphasis added).

3
 See, e.g., U. S. ex rel. Kietzman v. Bethany Circle of King's Daughters, 305 F. Supp. 3d 964, 979–80
(S.D. Ind. 2018)(“Put differently, an actionable FCA conspiracy exists only where at least one of the
alleged co-conspirators actually committed an FCA violation.”); United States v. Pub. Warehousing
Co. K.S.C., 242 F. Supp. 3d 1351, 1358 (N.D. Ga. 2017)(“ It is true that FCA conspiracy claims are
viewed the same way as traditional conspiracy claims, and as such are not independent causes of
action.”);United States v. Del-Jen, Inc., No. 3:13-CV-4616-L, 2017 WL 958604, at *6 (N.D. Tex. Mar.
13, 2017), appeal dismissed sub nom. U. S. ex rel Jamison v. Del-Jen, Inc., No. 17-10409, 2017 WL
4574490 (5th Cir. July 10, 2017), superseded sub nom. U. S. ex rel. Jamison v. Del-Jen, Inc., No. 17-
10409, 2018 WL 4055235 (5th Cir. 2018), and aff'd sub nom. U. S. ex rel. Jamison v. Del-Jen, Inc., No.
17-10409, 2018 WL 4055235 (5th Cir. Aug. 24, 2018); U. S. ex rel. Durcholz v. FKW, Inc, 198 F.3d 542,
545 fn.3(7th Cir. 1999); United States v. Murphy, 937 F.2d 1032, 1039 (6th Cir.1991); United States v.
Toyobo Co., 811 F. Supp. 2d 37, 50 (D.D.C. 2011); U. S. ex rel. Tran v. Computer Scis. Corp., 53 F.
Supp. 3d 104, 133 (D.D.C. 2014); U.S. ex rel. Reagan v. E. Texas Med. Ctr. Reg'l Healthcare Sys., 274 F.
Supp. 2d 824, 857 (S.D. Tex. 2003), aff'd, 384 F.3d 168 (5th Cir. 2004); U. S. v. President & Fellows of
Harvard Coll., 323 F. Supp. 2d 151, 196 (D. Mass. 2004); Corsello v. Lincare, Inc., 428 F.3d 1008, 1014
(11th Cir. 2005); U. S. v. Marder, 208 F. Supp. 3d 1296, 1313 (S.D. Fla. 2016); U.S. ex rel. Wilkins v. N.
Am. Const. Corp., 173 F. Supp. 2d 601, 639 (S.D. Tex. 2001); U.S. ex rel. Westmoreland v. Amgen, Inc.,
738 F. Supp. 2d 267, 280 (D. Mass. 2010); U.S. ex rel. Kress v. Masonry Sols. Int'l, Inc., No. CIV.A. 12-
2380, 2015 WL 365835, at *6 (E.D. La. Jan. 26, 2015); United States v. Wagoner, No. 2:17-CV-478-
TLS, 2018 WL 4539819, at *8 (N.D. Ind. Sept. 20, 2018); United States ex rel. Rizzo v. Horizon Lines,
LLC, No. CV 10-7409 PA (AJWX), 2013 WL 12131171, at *4 (C.D. Cal. Oct. 28, 2013); U. S. ex rel.
Coppock v. Northrop Grumman Corp., 2003 WL 21730668, at *14 n.17 (N.D. Tex. July 22, 2003) (citing
United States v. Murphy, 937 F.2d 1032, 1039 (6th Cir. 1991)) (“A claim for civil conspiracy is
generally not viable without the commission of an underlying wrongful act.”)(emphasis added). 



                                                        4
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 5 of 17 PageID #: 12355



Laogai Research Foun. However, the Third Circuit has cited it for the exact proposition as at

issue here—“[T]here can be no liability for conspiracy where there is no underlying violation of

the FCA.” U.S. ex rel. Petras v. Simparel, Inc., 857 F.3d 497, 507 (3d Cir. 2017). 

       None of the limited number of cases relied on by the Government makes any reference to

the “well-established civil conspiracy principles”—suggesting such arguments were never made,

let alone addressed by the courts in those cases. The Government primarily relies on a Fifth

Circuit case, United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180 (5th Cir. 2009). Yet,

earlier and subsequent Fifth Circuit cases embrace the principle that “a civil conspiracy claim

cannot stand alone, but must be based on an underlying tort.” Aiken v. Rimkus Consulting Grp.,

Inc., 333 F. App'x 806, 812 (5th Cir. 2008); Petrello v. Prucka, 484 Fed. Appx. 939 (5th Cir.

2012). And Kanneganti did not refute or even address this principle. Moreover, since

Kanneganti, courts within the circuit all support Defendants’ position. See, e.g., Del-Jen, Inc.,

2017 WL 958604, at *6, fully cited in footnote 4, supra (“General civil conspiracy principles

apply to conspiracy claims under the FCA.”); United States ex rel. Solomon v. Lockheed Martin

Corp., 2016 WL 7188298, at *6 (N.D. Tex. Dec. 12, 2016), aff'd, 878 F.3d 139 (5th Cir. 2017)

(“Liability for conspiracy under the FCA is governed by traditional principles of civil

conspiracy.”): United States ex rel. Phillips v. L-3 Commc'ns Integrated, Sys. L.P., 2012 WL

3649699, at *8 (N.D. Tex. Aug. 24, 2012) (“General civil conspiracy principles apply to

conspiracy claims under the False Claims Act.”)

       The Government’s extensive discussion on the lack of need for actual damages in FCA

cases is a complete red herring. Defendants submit that there must be underlying wrongful

conduct, not necessarily damages per se. Hutchins v. Wilentz, Goldman & Spitzer, 253 F.3d 176,

183 (3d Cir. 2001) (“While recovery under the [False Claims Act] is not dependent upon the



                                                 5
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 6 of 17 PageID #: 12356



government's sustaining monetary damages, the Act is only intended to cover instances of fraud

that might result in financial loss to the Government.”) (citations omitted). “[T]here can be no

liability for conspiracy where there is no underlying violation of the FCA.” Pencheng Si, 71

F. Supp. 3d at 89 (emphasis added). Damages, and the Government’s argument about them, are

simply irrelevant.

       C.      Count III Cannot be Separated From Counts I and II.

       In what Defendants perceive as a subtle recognition of the validity of Defendants’ case

law, the Government, contrary to all the evidence and its prior argument to the jury and this

Court, feel compelled to argue that the Count III conspiracy is completely “distinct” from Counts

I and II. But, as set out in greater detail in Defendants’ original memorandum, see #469-1 at 10-

12, 21-30, and as recognized repeatedly by the Government throughout this litigation, Count III

is dependent on both Counts I and II.

       The Government’s ever-changing theory as to what unlawful conduct is at issue in Count

III is telling. In its current pleading, faced with the troublesome Boyanowski precedent, the

Government claims Defendants “misunderstand the Government’s Count III theory.” See #477 at

27. The Government seemingly goes on to articulate two different theories for Count III. It

admits that it represented to the jury during its opening that the Count III conspiracy involved

Ms. Seeger sharing commissions with Dr. Fonn (i.e., the unlawful conduct alleged in Count I).

See id. at 28 n.13. But it then claims it presented a second theory for Count III that did not

require the sharing of commissions as alleged in Count I. This after-the-fact argument, made in

the face of Boyanowski, is without merit. Indeed, that is not what Mr. Lay said just a few minutes

later in the opening – “The way these agreements worked is that . . . that Ms. Seeger shared her

implant commission revenue from these surgeries.” See id. at 6 (pluralization of “agreements” in



                                                  6
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 7 of 17 PageID #: 12357



original). The reference was to both agreements. Moreover, the Government’s new position is

belied by its representations to the Court that “the conspiracy allegation is between Dr. Fonn and

Ms. Seeger, and it’s that he is making implant decisions and then she is going to share the

proceeds of those implant decisions with him.” Trial Tr. Vol. I at 103:1-12. Mr. Lay made that

assertion trying to support the admission of evidence.4 The Government cannot disown that

representation to this Court, as it may not disown the representations made to the jury.

        Despite the Government’s attempts to distance itself from the representations it has made

to this Court and the jury, Count III’s conspiracy has always been about Ms. Seeger allegedly

improperly sharing her commissions with Dr. Fonn. The Government specifically alleged in its

Complaint that “DS Medical enabled Dr. Fonn to profit from his decisions regarding which

implants would be used,” see #26 at 44, which is incorporated into the allegations of Count III.

Likewise, the Complaint contains a full section entitled “DS Medical Provides Remuneration.”

That full section was incorporated into Count III. Then, it made the representations at trial

described above. In addition, during the argument on the motion for directed verdict, the

Government represented that its conspiracy “scheme” was as follows: “I’m going to implant the

device, you’re going to get the commissions, and then it’s going to come back rolling around.

And you also have the admissions of Ms. Seeger during her testimony that, look, we shared

everything together. My spending from, you know, my commissions of DS Medical weren't

independent from Dr. Fonn. You know, all those facts that show this conspiratorial agreement

that this is what they were designed to do.” Trial Tr. Vol. VIII at 41:23-42:6. The Government’s

efforts to rid itself of the conspiracy as they actually filed it in their Complaint and presented it to

the jury and to the Court at trial should be rejected in total.  

                                                            
4
   The statement by the Government was made immediately after defense counsel stated “I’m not sure how
this evidence relates to conspiracy.”

                                                    7
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 8 of 17 PageID #: 12358



         The Government’s efforts to distance Count III from Count II are even more strained.

 Tellingly, the Government asks the Court to view the underlying basis for Count III “in light of

 the jury’s verdict” instead of in light of the case that the Government presented to the Court, the

 jury, and the Defendants. It then argues unconvincingly that Count III was presented under a

 “separate and distinct theor[y]” from Count II. Such an argument is directly contradicted by its

 arguments throughout the trial, and most importantly, the jury instructions. As to both Counts II

 and III, the jury was instructed the same, at the Government’s request:

                 that Defendants knowingly and willfully solicited or received remuneration
                 from spinal implant companies Amedica and Verticor [and the other four
                 manufacturers for Count III], in exchange for arranging for or
                 recommending the purchase or ordering of those companies' products by St.
                 Francis Medical Center.

 See #422, Instruction Nos. 9 and 13. In fact, the Government’s originally submitted instruction

 for Count III referred back directly to the Count II instruction (Instruction 9). See Trial Tr. Vol.

 X at 55:3-21; 63:2-67:16. And the Government appears to concede that Count II and Count III

 are the same at least for 53 of the claims at issue. See #477 at 5-6.

         Because Count III is based on the underlying violations alleged in Counts I and II, under

 Boyanowski, Count III must yield to the jury’s verdict in Counts I and II.

         D.      Failure of Proof As to All Six Manufacturers

         Defendants have consistently maintained that the Government has failed to prove its

Count III claim (i.e., “a conspiracy to submit, or cause to be submitted, claims to Medicare and

Medicaid for spinal surgeries that were tainted by kickbacks”). See, e.g., Tr. Vol. VII, p. 35, et seq.

         Clinging to the mistaken argument that an FCA conspiracy does not require an

underlying FCA violation, the Government argues that the Count III conspiracy can be between

Dr. Fonn and Ms. Seeger without including the manufacturers. But if the Court agrees with the



                                                   8
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 9 of 17 PageID #: 12359



overwhelming case law requiring proof of an underlying FCA violation to establish an FCA

conspiracy, then a mere “agreement” between Dr. Fonn and Ms. Seeger is insufficient.

         As Defendants have always argued, to establish the underlying violation of the FCA,

there must be establishment of inducement because there must be a violation of the AKS.

Violation of the AKS is the only alleged fact which creates the alleged false claims. The AKS

requires an inducement.5

         Whether one calls it a quid pro quo, as the case law does, or something else, an

inducement requires a two-sided affair. Even the Government described the Count III conspiracy

to the Court in post-trial pleadings as “a conspiracy to submit, or cause to be submitted, claims to

Medicare and Medicaid for spinal surgeries that were tainted by kickbacks.” See #449 at 15

(emphasis added). Two sentences later the Government describes the Count III evidence: “Dr.

Fonn used an implant from one of the six manufacturers who offered or provided Defendants with

unlawful remuneration.” Id. at 16. (emphasis added). Remuneration is not “illegal” without the

element of inducement. That is exactly what the parties stipulated to at the instruction conference

where the Government agreed the conspiracy had “one purpose”—“to get kickbacks from the

manufacturers.” Trial Tr. Vol IX at 158. Notwithstanding its current protestation, the Government

always presented Count III as involving kickbacks from the manufacturers.6


                                                              
  5
     Defendants maintain that the Government, during trial, never developed or considered the “inducement”
  necessary under Count III because they were relying on the “inducement” alleged and rejected in Count I
  – Ms. Seeger’s sharing of benefits with Dr. Fonn.
6
  In fact, as the Government now attempts to describe Count III, not only does it defy every quoted
statement cited immediately above, but as described, there would be no crime at all.
           Count III focused on the agreement between Dr. Fonn and Ms. Seeger—an agreement to enrich Ms.
           Seeger with commission revenue based on Dr. Fonn’s spinal device choices. This agreement was
           not between Defendants and the spinal device companies. As a result, it was sufficient for the
           government to show that Defendants entered into such an agreement amongst themselves.
           Additionally, that agreement did not require remuneration to pass between Dr. Fonn and Ms. Seeger.
#477 at 5.
  

                                                      9
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 10 of 17 PageID #: 12360



         Defendants cannot induce or be induced by the manufacturers unless manufacturers are

part of the scheme. If the agreement involves only Defendants, then at most there could arguably

be a violation of the Stark Act – a crime never alleged. For there to be a conspiracy under Count

III – a conspiracy to violate the FCA based on violations of the AKS – there must be a kickback.7

Soliciting commissions, exorbitant or standard, however, can never be a kickback unless

both sides understand the purpose of the exchange (i.e., an inducement).

         The problem for the Government is it cannot point to evidence which can support a

 finding that the manufacturers participated in a kickback scheme. Such an argument contradicts

 everything its own witnesses testified to at trial. As discussed in Defendants’ original

 memorandum, each witness who represented a manufacturer was called by the Government

 and testified that all interactions with Defendants were legitimate. Not one suggested they

 engaged in kickbacks. More is required of the Government. As the Eighth Circuit has held, the

 Court is “not entitled to give a party the benefit of unreasonable inferences, or those at war with

 the undisputed facts. A mere scintilla of evidence is inadequate to support a verdict, and

 judgment as a matter of law is proper when the record contains no proof beyond speculation to

 support the verdict.” Askew v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999).

         A close reading of the evidence put forth by the Government is telling. For example, the

 it argues that “there was ample evidence…[defendants] had entered an agreement to extract

 lucrative commissions.” #477 at 19. But, the Government has never explained (because it

 cannot) how an agreement to extract lucrative commissions is a conspiracy to violate the AKS.

 Commissions (lucrative or not) do no constitute a kickback or illegal remuneration.



                                                             
 7
    Again, the jury rejected the Government’s allegation that Ms. Seeger was providing kickbacks to Dr.
 Fonn.

                                                    10
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 11 of 17 PageID #: 12361



         The Government also purports to find significance with evidence that “Dr. Fonn, and not

 Ms. Seeger, []asked distributors to hire Ms. Seeger.” See #477 at 19. Setting aside the issue of

 whether such evidence would be probative of any part of the Government’s case, there is no such

 evidence related to the six manufacturers in Count III. And there is certainly no evidence that

 any of the six manufacturers believed they were doing anything improper in connection with Dr.

 Fonn’s dealings with Ms. Seeger. Again, it must be repeated, Verticor witnesses testified they

 did not even know Dr. Fonn and Ms. Seeger had a relationship. See #469-1 at 17-18. And,

 several manufacturers had no witness appear at all.

         The jury’s verdict as to Counts I and II confirm what was already true: as to Count III

 there was a failure of proof.

         E.      Defendants Did Not Waive The Underlying Conspiracy Issue.  

         The Government’s claim that Defendants waived the Boyanowski argument is baseless

 because: (1) Defendants argued failure of proof at every stage of these proceedings; and (2) an

 attack on the viability of the conspiracy count under Boyanowski had substance and could only

 be advanced after the jury rejected the underlying false claims. At each of the earlier stages

 where Defendants could challenge the evidence supporting Counts I and II, the Defendants did

 so and the Court denied Defendants relief. Those denials, in turn, precluded the Defendants from

 arguing Boyanowski,8 because, quite simply, there had been no finding by either the judge or

 jury that the underlying tort(s) had failed. As stated in Williams v. Basf Catalysts LLC, “the utter

 dependence of the conspiracy claim on the underlying claims arguably suggests that appellate

 briefing on the underlying claims provided adequate notice, when giving all inference in favor of

 Plaintiffs. Stated differently, briefing on the fraud, fraudulent concealment, and NJ RICO

                                                             
 8
    Defendants most certainly argued a failure of proof as to the Count III’s conspiracy and as Count II
 related to the conspiracy. Vol. VII, p. 35, et seq.

                                                     11
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 12 of 17 PageID #: 12362



 claims served as briefing on the civil conspiracy claim…” 2016 WL 1367375, at *15 (D.N.J.

 Apr. 5, 2016) (emphasis added). Similarly:

       Chase now also asserts for the first time that Relator cannot plead a conspiracy claim under
       the FCA when his allegations fail to demonstrate an underlying violation of the FCA.
       Chase argues that because the Magistrate Judge concluded that there is no underlying FCA
       violation, then Relator cannot assert a claim for conspiracy. This argument was not
       presented to the Magistrate Judge, and is argued for the first time to the Court. Based upon
       applicable case law, Chase's argument appears to be correct; . . . Chase's objection is
       sustained.

 United States v. Univ. of N. Texas, No. 4:13-CV-734, 2016 WL 369693, at *6 (E.D. Tex. Feb. 1,

 2016), aff’d, 673 F. App'x 384 (5th Cir. 2016).

         The applicable law relied upon by Defendants (e.g., Boyanowski) could only be raised

 after the jury, with its verdict, became the first finder of fact to establish the failure of proof in

 Counts I and II. However, now that the failure of proof has been acknowledged, a “verdict on

 civil conspiracy should yield to a finding for the defendant on the underlying tort because a

 cause of action for civil conspiracy is wholly subordinate to the underlying tort's existence.”

 Boyanowski v. Capital Area Intermediate Unit, 215 F.3d. 396, 407 (3d Cir. 2000) (emphasis

 added). The jury’s verdict changed the legal landscape “as a matter of law,” and therefore, the

 legal issues Boyanowski raises are now, and for the first time, ripe at this time.9

         The Government also asserts waiver, arguing that Defendants did not offer a proper jury

 instruction to address the Boyanowski issue. This argument is a red herring. Boyanowski’s

 applicability has nothing whatsoever to do with Count III’s instructions. Boyanowski held a civil

 conspiracy could not stand based on findings of the jury as to the underlying substantive

 offenses. Jury instructions never came into play. Whether or not the Fonn jury was instructed


                                                             
 9
    What cannot be denied is that the jury’s verdict is at a minimum, unusual. Its complexity raises legal
 issues which simply did not surface until the jury reached its conclusions. 


                                                      12
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 13 of 17 PageID #: 12363



 correctly, the jury’s findings on Counts I and II nullify whatever they decided on Count III. As

 the Third Circuit observed in discussing the relevant case law, “the failure of the underlying

 fraud claim sufficed as a matter of law to vitiate the finding of civil conspiracy notwithstanding

 the fact that it had been successfully pled as an independent cause of action.” Id. at 406. The

 Third Circuit even considered whether the issue should be viewed as an inconsistent verdict but

 specifically rejected that approach. Rather, it held that “[a] verdict on civil conspiracy should

 yield to a finding for the defendant on the underlying tort because the cause of action is wholly

 subordinate to the underlying tort's existence.” Id. at 407. The conspiracy count does not “yield”

 to the substantive count at all based on how the jury approached the conspiracy. Instead, as a

 matter of law, no conspiracy can be found (no matter what elements apply) once there is a

 finding rejecting the underlying wrongdoing.

         Moreover, if the Court felt bound by the jury instructions as given to not apply a matter

 of law, that conclusion would have to apply to all portions of the instructions and the jury’s

 findings.10 The Government cannot have it both ways. In support of its own motion for judgment

 it argued that notwithstanding the fact it drafted and never objected to an instruction and verdict

 form which allowed the jury to find Dr. Fonn’s and Ms. Seeger’s liability to be zero, that as a

 matter of law, it was still entitled to have the Court find both Defendants liable for all damages

 for which DSM was liable. If there is any validity to a waiver argument based on the jury



                                                             
 10
    Moreover, the Government’s analysis is flawed. Importantly, the instruction regarding success of the
 conspiracy is specifically within the instruction explaining Element One of a conspiracy, and thus should
 only be read as saying success was unnecessary to find an agreement had been reached.
 Defendants also note that the Government’s argument that Defendants proposed the Count III verdict
 form is inappropriate. The form was prepared by and submitted by the Government. The Government
 claims it was the brainchild of the Defendants, but can only suggest that off the record conversations
 would prove such. Off the record conversations are simply not permitted to be relied on for any argument.
 Even if Defendants had drafted the form–which they did not – the government never objected.


                                                    13
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 14 of 17 PageID #: 12364



 instructions, it would need to apply equally to the Government’s failure to object to the verdict

 form it proffered.11

         Any flaw in the jury verdict and instructions which now prohibits the Court from

 determining the claims for which the jury found no underlying violation was committed (as the

 Government has admitted)—is a flaw caused by the Government. Counts I and II make very

 clear the jury’s determination that there was no underlying violation. The Government, which

 offered the final verdict form for Count III, did not include any method for making such a

 determination and opposed Defendants’ request that the Count III verdict form allow the jury to

 identify specific claims for specific defendants. See Verdict Form (#418); Tr. Vol. X at 50-56.

         Importantly, too, the Government concedes that it is possible that Defendants “had no

 prior occasion to raise such argument,” if “they believed a verdict under Count I or Count II

 could sustain a conspiracy verdict.” #477 at 10. It argues however, that such is not true here

 because Counts I and II are “distinct” from Count III. However, as discussed elsewhere here and

 in detail in Defendants’ original memorandum, they are not distinct – either Count I or II claims

 must be the underlying wrongful acts of Count III. No doubt, trying to understand the

 Government’s ever-changing Count III theory is (and was) nearly impossible. Even the Court, at

 the instruction conference, advised the Government that “honestly I’m not sure I have a proper --

 that I necessarily have the correct understanding of the government’s claim in Count III to begin




                                                             
 11
     Should the Court find some type of waiver, it may still consider the issue under the "well-settled
 discretionary exception" where a disputed issue concerns a pure question of law. Forte v. Wal-Mart
 Stores, Inc., 780 F.3d 272, 276 (5th Cir. 2015); United States v. Thornburg, 82 F.3d 886, 890 (9th Cir.
 1996); Matter of Reese, 91 F.3d 37, 39 (7th Cir. 1996); In re AmTrust Fin. Corp., 694 F.3d 741, 750–51
 (6th Cir. 2012); Edward Lewis Tobinick, MD v. Novella, 848 F.3d 935, 944 (11th Cir.); United States v.
 Kim, 176 F.3d 1126, 1127 (9th Cir. 1999).


                                                    14
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 15 of 17 PageID #: 12365



 with.” Trial Tr. Vol. X at 40:24-41:1. But it is clear that either Count I or II (or both) is the

 underlying tort of Count III.

         F.      The Five Claims in Count II Also Fail. 
  
         Defendants have set out numerous additional grounds in support of their motion in their

 original memorandum. Space limits do not permit the ability to address them here, but they

 support judgment in favor of Defendants as to all three Counts in their entirety. Defendants must

 note here, however, that the Government’s argument that the five claims of Count II support any

 part of Count III’s conspiracy is flawed. Clearly, the stock purchase of Amedica at issue in those

 claims is different than any of the other claims in this case. And, the jury clearly differentiated

 those five claims. But, the Government now, for the first time, claims that Dr. Fonn’s Amedica

 stock purchase could serve as the underlying basis of Count III. However, the Government

 conveniently ignores that in Count II, the jury specifically and indisputably found Ms. Seeger

 was not part of the five claims related to the Amedica stock purchase. This dooms the

 Government’s argument on this point.

         G.      At a Minimum 34 Claims and Associated Penalties Must Come Out.

         In its Opposition, the Government admitted that “there are only 34 claims for which the

 jury found that Defendants entered into a conspiracy, but no underlying violation was

 committed.” See #477 at 34. Though the Government’s analysis to get to only 34 is greatly

 flawed, at a minimum, given the case law herein and in Defendants’ Memorandum, any

 judgment must exclude damages and penalties from a number of claims.




                                                   15
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 16 of 17 PageID #: 12366



  Dated: November 19, 2018               Respectfully submitted,

                                         DOWD BENNETT LLP

                                         By: /s/ James G. Martin
                                             James G. Martin #33586MO
                                             Edward L. Dowd, Jr. #28785MO
                                             James F. Bennett #46826MO
                                             Robert F. Epperson, Jr. #46430MO
                                             7733 Forsyth Blvd., Suite 1900
                                             St. Louis, MO 63105
                                             314/889-7300 (Telephone)
                                             314/863-2111 (Facsimile)
                                             jmartin@dowdbennett.com
                                             edowd@dowdbennett.com
                                             jbennett@dowdbennett.com
                                             repperson@dowdbennett.com

                                         THE LIMBAUGH FIRM

                                         By: /s/ Curtis O. Poore
                                             Curtis O. Poore #38067MO
                                             407 N. Kingshighway, Suite 400
                                             Post Office Box 1150
                                             Cape Girardeau, MO 63702-1150
                                             573/335-3316 (Telephone)
                                             573/335-0621 (Facsimile)
                                            curt@limbaughlaw.com

                                         Attorneys for Defendants Sonjay Fonn, D.O.
                                         and Midwest Neurosurgeons LLC




                                       16
Case: 1:12-cv-00004-AGF Doc. #: 481 Filed: 11/19/18 Page: 17 of 17 PageID #: 12367



                                                  CAPES, SOKOL, GOODMAN &
                                                   SARACHAN, P.C.

                                                  By: /s/ Sanford J. Boxerman
                                                      Sanford J. Boxerman #37436MO
                                                      Drey A. Cooley #58784MO
                                                      7701 Forsyth Blvd., 12th Floor
                                                      St. Louis, MO 63105
                                                      314/505-5470 (Telephone)
                                                      314/505-5471 (Facsimile)
                                                      boxerman@capessokol.com
                                                      cooley@capessokol.com

                                                  Attorneys for Deborah Seeger and D.S.
                                                  Medical, L.L.C.

                                CERTIFICATE OF SERVICE

        I hereby certify that on November 19, 2018 the foregoing was filed electronically with the

 Clerk of Court using the CM/ECF system which will send a notification to all counsel of record.

                                             /s/ James G. Martin




                                                17
